DICE, Commissioner.
Our prior opinion is withdrawn.
The conviction is for driving a motor vehicle upon a public highway while intoxicated; the punishment, confinement in jail for three days and a fine of $50.
In view of our disposition of the case, a recitation of the facts is unnecessary.
The court, in his charge, gave no instruction to the jury on the law relative to the presumption of innocence.
Appellant timely presented to the court his requested charge #1, which would have instructed the jury relative to the presumption. Such requested charge was by the court refused, to which action of the court appellant duly excepted.
The court’s action presents reversible error, as a charge on the subject should have been given. See: Bennett v. State, Tex.Cr.App., 396 S.W.2d 875, opinion delivered November 24, 1965, and cases there cited.
For the error pointed out, the judgment is reversed and the cause is remanded.
Opinion approved by the court.